FLAUM, Circuit Judge, joined by BAUER, Chief Judge, CUMMINGS, HARLINGTON WOOD, Jr., CUDAHY, POSNER and RIPPLE, Circuit Judges.
In this case we are asked to reconsider our unanimous decision in Miller v. Civil *1082City of South Bend, 887 F.2d 826 (7th Cir.1989) in which we held that Indiana’s Public Indecency statute, Ind.Code 35-45-4 — 1, was unconstitutional as applied because non-obscene barroom variety nude dancing performed as entertainment is expression and, as such, is entitled to limited protection under the first amendment. That opinion was subsequently vacated based on a majority vote by the judges of this Court and we reheard oral argument en banc on January 31, 1990.
The extensive substantive and procedural history of this case is adequately discussed in our vacated opinion and we need not repeat ourselves here. See Miller, 887 F.2d at 829. The underlying facts of this matter are uncontested. Plaintiff J.R.’s Kitty Kat Lounge is a drinking establishment located in the City of South Bend that prior to the enactment of the ordinance in question provided nude dancing as entertainment for their patrons. Plaintiff Glen Theatre, an establishment which does not serve alcoholic beverages, similarly provided nude dancing as entertainment. Plaintiffs Darlene Miller, Gayle Sutro and Carla Johnson are dancers who wish to engage in such activity. The plaintiffs, in two separate actions that were consolidated on appeal, filed suits in the district court to enjoin the State of Indiana from enforcing its public indecency law to prevent them from presenting nude and semi-nude barroom dancing. The statute, Ind.Code 35-45-4-1, on its face provides for a total ban on nudity in public places. Violation of the statute is a Class A Misdemeanor. It broadly defines nudity as “the showing of the human male or female genitals, pubic area, or buttocks with less than opaque covering, the showing of the female breast with less than a fully opaque covering of any part of the nipple, or the showing of covered male genitals in a discernibly turgid state.”1 Obviously, the activity the plaintiffs seek to engage in falls within this definition.
We stress from the outset the limited scope of our inquiry today. This case does not concern obscenity, as the State has conceded that the dancing involved is non-obscene. It also does not concern whether these establishments are “public places” under the statute; the plaintiffs acknowledge that they are. See State v. Baysinger, 272 Ind. 236, 397 N.E.2d 580, 583 (1980). And we are not concerned with any alleged overbreadth problems; that issue has already been resolved by this Court. See Glen Theatre v. Pearson, 802 F.2d 287 (7th Cir.1987). Rather, the issue presented for this Court is a narrow one: whether non-obscene nude dancing of the barroom variety, performed as entertainment, is expression and thus entitled to protection under the first amendment.2 Our analysis of the first amendment, based upon Supreme Court teachings and prior lower federal court decisions, directs us to the conclusion that such expression is entitled to limited protection and thus the statute is unconstitutional as applied.
I.
In addressing the issue before us, we recognize that we are not writing on a clean slate. While yet to delineate the precise scope of the protection afforded nude dancing, the Supreme Court, along with several circuit and district courts, has repeatedly and consistently intimated that nude dancing performed as entertainment is protected activity under the first amendment. The Court first addressed the issue *1083of first amendment protections for adult entertainment in California v. LaRue, 409 U.S. 109, 93 S.Ct. 390, 34 L.Ed.2d 342 (1972), where local bar owners sought a declaratory judgment that regulations promulgated by California’s Department of Alcohol Beverage Control regulating the type of entertainment that could be presented in nightclubs or bars were unconstitutional because they abridged the freedom of expression guaranteed by the first and fourteenth amendments. The regulations in question “provided that liquor by the drink shall not be served in places where certain grossly sexual exhibitions are performed.” Id. at 119, 93 S.Ct. at 397 (Stewart, J., concurring). Reviewing the legislative history, the Court observed that the regulations were aimed at “bacchanalian revelries” that went far beyond simple nude dancing and entered the realm of obscenity. Overturning the district court’s grant of the declaratory judgment, the Court held that the State was empowered under the twenty-first amendment to regulate such entertainment in establishments that serve liquor. In so holding, the Court recognized that “some of the performances to which these regulations address themselves are within the limits of the constitutional protection of freedom of expression ...” Id. at 118, 93 S.Ct. at 397. The Court was unanimous in agreement regarding this principle. The dissent by Justice Brennan found that the regulation “clearly applies to some speech protected by the First Amendment ...” Id. at 123, 93 S.Ct. at 399 (Brennan, J., dissenting). In a separate dissent, Justice Marshall noted evidence that the regulations may have been enacted for the “specific purpose of evading” the standards imposed on obscenity laws and that “the Government may suppress expression treating with sex only if it meets the three-pronged Roth-Memoirs [obscenity] test.” Id. at 139, 93 S.Ct. at 408 (Marshall, J., dissenting).
In the next case before the Court involving nude dancing, the justices strengthened their apparent recognition that the activity may be protected expression. In Doran v. Salem Inn, owners of three topless bars sought a temporary injunction against a Northhampton, New York, town ordinance which prohibited topless dancing in “[a]ny public place.” 422 U.S. 922, 95 S.Ct. 2561, 45 L.Ed.2d 648 (1974). The Court, per Justice Rehnquist, declared that “[ajlthough the customary ‘barroom’ type of nude dancing may involve only the barest minimum of protected expression, we recognized [in LaRue ] that this form of entertainment might be entitled to First and Fourteenth Amendment protection in some circumstances.” Id. at 932, 95 S.Ct. at 2568. The Court upheld the grant of a preliminary injunction on the grounds that, unlike the ordinance in LaRue, the ordinance was overbroad because it applied to all commercial establishments and thus was not justifiable under the twenty-first amendment.
The Court reached differing conclusions in LaRue and Doran concerning statutes regulating adult entertainment. In doing so, it drew a distinction between an establishment which serves alcohol and one which does not. The ordinance in LaRue was upheld because it was within the confines of the state’s power under the twenty-first amendment whereas the ordinance in Doran was not. These two cases can be reconciled only on the implicit assumption that the regulated activity, topless dancing, was protected by the first amendment. Otherwise, the state’s police power would be sufficient to support the statutes in both cases. This implicit assumption was made explicit in the Court’s next encounter with nude dancing, Schad v. Mt. Ephraim, 452 U.S. 61, 101 S.Ct. 2176, 68 L.Ed.2d 671 (1981).
In Schad, the Court addressed a city zoning ordinance that prohibited all live entertainment. The defendants, operators of an adult bookstore, were convicted of violating the ordinance by offering to its customers the opportunity to view a live nude dancer. The Court overturned the convictions finding that the ordinance, by restricting all forms of live entertainment, was overbroad and thus violative of the first and fourteenth amendments.
The Court began its analysis by discussing the scope of the broadly drafted city ordinance: “Here the Borough totally ex-*1084eludes all live entertainment, including non-obscene nude dancing that is otherwise protected by the First Amendment.” Id. at 68, 101 S.Ct. at 2182. From this starting point, the Court went on to discuss the protections afforded nude dancing under the first amendment. It noted that “[n]udity alone does not place otherwise protected material outside the mantle of the first amendment.” Schad, 452 U.S. at 66, 101 S.Ct. at 2181 (citation omitted). The Court went on to state that “[n]or may an entertainment program be prohibited solely because it displays the nude human figure ...” Based on these principles the Court concluded “nude dancing is not without its First Amendment protections from official regulations.” Id. (citations omitted) (emphasis added). The Court, while finding it unnecessary to define precisely the scope of the protection afforded the activity, unmistakably recognized that in some circumstances it falls within the ambit of the first amendment.
The majority’s position on nude dancing in Schad was accepted by the entire Court. Chief Justice Burger, joined by Justice Rehnquist, dissented on the overbreadth issue but accepted the majority’s view on nude dancing. The Chief Justice concluded that “the fact that a form of expression [nude dancing] enjoys some constitutional protection does not mean that there are not times and places inappropriate for its exercise.” Id. at 86, 101 S.Ct. at 2191 (Burger, C.J., dissenting). Justice Stevens, in a concurring opinion, recognized that “the foliage of the First Amendment may cast protective shadows over some forms of nude dancing ...” Id. at 80, 101 S.Ct. at 2188. As a result of the Court’s agreement on this issue, Schad has generally and continually been recognized by lower courts for the proposition that nude dancing is protected expression.
In the Court’s post-Schad decisions it has consistently re-affirmed its position in Schad that nude dancing performed as entertainment falls within the scope of the first amendment. In Young v. Arkansas, 474 U.S. 1070, 106 S.Ct. 830, 88 L.Ed.2d 801 (1985), Justice White, joined by Justice Brennan in dissenting from denial of certio-rari, recognized the Court’s “repeated indications that barroom nude dancing is a type of expression that is protected under the First Amendment” and urged an explicit holding regarding the scope of that protection. In addition, in Massachusetts v. Oakes, — U.S. —, 109 S.Ct. 2633, 2642, 105 L.Ed.2d 493 (1989), Justice Brennan, in a dissent joined by Justices Marshall and Stevens, declared that Schad affords nude dancing protection under the first amendment, and that modeling, like nude dancing, “enjoys like shelter under the First Amendment.” See also Sable Communications v. FCC, — U.S. —, 109 S.Ct. 2829, 2836, 106 L.Ed.2d 93 (1989) (“[sjexual expression which is indecent but not obscene is protected by the First Amendment”); New York State Liquor Auth. v. Bellanca, 452 U.S. 714, 719, 101 S.Ct. 2599, 2602, 69 L.Ed.2d 357 (1980) (Stevens, J., dissenting) (stating that in LaRue the Court recognized “the protected expression implicated by nude dancing”). Most recently, in FW/PBS, d/b/a Paris Adult Bookstore II v. City of Dallas, — U.S. —, 110 S.Ct. 596, 107 L.Ed.2d 603 (1990), the Court addressed a challenge to an ordinance enacted by the City of Dallas regulating “sexually oriented businesses” through a scheme incorporating zoning, licenses, and inspections. Various adult establishments, including several providing live nude dancing, sued for declaratory relief and a temporary as well as a permanent injunction. Six justices agreed that the ordinance violated the first amendment by establishing a licensing scheme without adequate procedural safeguards as required by Freedman v. Maryland, 380 U.S. 51, 85 S.Ct. 734, 13 L.Ed.2d 649 (1965), but they split into two camps as to what safeguards are required in this context. Justice O’Connor, writing for the three-member plurality, began her analysis by noting that
[although the ordinance applies to some businesses that apparently are not protected by the First Amendment, e.g., escort agencies and sexual encounter centers, it largely targets businesses purveying sexually explicit speech which the city concedes for purposes of these cases *1085are protected by the First Amendment. Cf. Smith v. California, 361 U.S. 147, 150 [80 S.Ct. 215, 217, 4 L.Ed.2d 205] (1959) (bookstores); Southeastern Promotions, Ltd. v. Conrad, supra [420 U.S. 546, 95 S.Ct. 1239, 43 L.Ed.2d 448 (1975)] (live theater performances); Young v. Mini Theaters, Inc., 427 U.S. 50 [96 S.Ct. 2440, 49 L.Ed.2d 310] (1976) (motion picture theaters); Schad v. Mount Ephraim, 452 U.S. 61 [101 S.Ct. 2176, 68 L.Ed.2d 671] (1981) (nude dancing).
Paris Adult Book Stores II, 110 S.Ct. at 604 (emphasis added). The plurality then concluded that “the businesses challenging the scheme have a valid First Amendment interest.” This recognition that the first amendment affords nude dancing some protection is implicit throughout the plurality opinion. With the exception of Justice Scalia in dissent, no other justice took issue with the plurality’s position on nude dancing.
II.
From this reading of Supreme Court precedent,3 we are constrained to hold today that, as a matter of law, non-obscene nude dancing performed as entertainment is expression and as such is entitled to limited protection under the first amendment. In reaching this conclusion, we are well aware that the distinction between conduct and expression is an elusive one.4 While clearly not all conduct is expression, dance as entertainment is a form of conduct that is inherently expressive.
We begin with a brief examination of the mode of expression involved. Dance as entertainment is one of the earliest forms of expression known to man. Its written history goes back at least as far as fifth century classical Greece, where Euripides described the frenzied fertility dance in his drama Bacchae. Dance also has biblical roots. See e.g., Psalms 149:3 (“let them praise his name with dancing, making melody to him with timbre and lire!”); Psalms 150:4 ("Praise him with timbrel and dance ... ”). In ancient Rome, dancing was an important part of the annual festivals of Lupercalia and Saturnalia which featured wild group dances that were the precursors of the later European carnival. Eroticism in dancing also has ancient origins. The modern-day belly dance, or baladi, can be traced to the Egyptians of the fourth century, B.C. Buonaventura, W. Serpent of the Nile (1990). From these ancient roots one can trace the forms of dance native to America. Indeed dance pervades our culture, from the American Ballet Theater to Broadway’s A Chorus Line and West Side Story, from Hollywood’s Astaire and Rogers to the local discotheque.
Dance has been defined as “the art of moving the body in a rhythmical way, usually to music, to express an emotion or idea, to narrate a story, or simply to take delight in the movement itself.” 16 The New Encyclopedia Britannica 935 (1989). Inherently, it is the communication of emotion or ideas. At the root of all “[t]he varied manifestations of dancing ... lies the common impulse to resort to movement to externalise states which we cannot ex-ternalise by rational means. This is basic dance.” Martin, J. Introduction to the Dance (1939). Aristotle recognized in Poetics that the purpose of dance is “to represent men’s character as well as what they do and suffer.” The raw communicative power of dance was noted by the French *1086poet Stéphane Mallarmé who declared that the dancer “writing with her body ... suggests things which the written work could express only in several paragraphs of dialogue or descriptive prose.”
Any attempt to distinguish “high” art from “low” entertainment based solely on the advancement of intellectual ideas must necessarily fail. Judge Easterbrook contends in dissent that music and ballet are protected because music appeals to the intellect and ballet tells stories, whereas nude dancing offers neither. Dissent at 1124. Not all ballet tells stories, however, and not all music appeals to the intellect. The art/entertainment distinction would remove the shield of the first amendment from many forms of nonverbal art because they fail to communicate a defined intellectual thought; this attempted demarcation would leave them essentially unprotected.
The State in effect advances the proposition that the dance involved loses its expressive qualities as the dancers lose their clothing. It is well established, however, that “[n]udity alone does not place otherwise protected material outside the mantle of the first amendment.” Schad, 452 U.S. at 66, 101 S.Ct. at 2181 (citation omitted). Nor does the fact that the dance is sexual remove the mantle of protection: “Sexual expression which is indecent but not obscene is protected by the First Amendment.” Sable Communications v. FCC, — U.S. —, 109 S.Ct. 2829, 2836, 106 L.Ed.2d 93 (1989). And it is immaterial for constitutional purposes that nude dancing may be performed for profit. See Joseph Burstyn v. Wilson, 343 U.S. 495, 72 S.Ct. 777, 96 L.Ed. 1098 (1952). The State's position, therefore, distills down to the assertion that nude dancing is distasteful and/or morally repugnant.
While the ideas communicated by a particular dance may well vary according to the context in which it is performed, the communication of expression clearly does not. Attempts to distinguish between expressive and nonexpressive dance are misconceived and bring to mind the words of Justice Harlan in Cohen v. California, 403 U.S. 15, 25, 91 S.Ct. 1780, 1788, 29 L.Ed.2d 284 (1970): “[W]e think it is largely because governmental officials cannot make principled distinctions in this area that the Constitution leaves matters of taste and style so largely to the individual.” It is irrelevant for the purposes of our inquiry that we may find the expression inherent in nude dancing to be at odds with our particular tastes; just last Term the Court re-affirmed its belief that “[i]f there is a bedrock principle underlying the first amendment, it is that the Government may not prohibit the expression of an idea simply because society finds the idea itself offensive or disagreeable.” Texas v. Johnson, — U.S. —, 109 S.Ct. 2533, 2544, 105 L.Ed.2d 342 (1989). As the Second Circuit has stated:
[Wjhile the entertainment afforded by a nude ballet at Lincoln Center to those who can pay the price may differ vastly in content (as viewed by judges) or in quality (as viewed by critics), it may not differ in substance from the dance viewed by the person [at the local pub].
Salem Inn, Inc. v. Frank, 522 F.2d 1045 (2d Cir.1975) (quoting Salem Inn, Inc. v. Frank, 501 F.2d 18, 21 n. 3 (2d Cir.1974), aff'd in part, Doran v. Salem Inn, Inc., 422 U.S. 922, 95 S.Ct. 2561, 45 L.Ed.2d 648 (1975)). The State conceded as much at oral argument when it agreed that the plaintiffs’ precise dance routines would certainly be protected expression if they were performing the same routines but choreographed as part of a graduate Ph.D. thesis.
To determine whether this activity is sufficiently embodied with communicative expression to warrant first amendment protection, we must ask whether “[a]n intent to convey a particularized message was present and [whether] the likelihood was great that the message would be understood by those who view it.” Texas v. Johnson, — U.S. —, 109 S.Ct. 2533, 2539, 105 L.Ed.2d 342 (quoting Spence v. Washington, 418 U.S. 405, 410-11, 94 S.Ct. 2727, 2730-31, 41 L.Ed.2d 842 (1974)). The dominant theme communicated here by the dancers is an emotional one; it is one of *1087eroticism and sensuality.5 Though this dance is clearly of inferior artistic and aesthetic quality as contrasted with a classic ballet such as the Dance of the Seven Veils in Strauss’ Salome, the erotic message communicated to the viewers is present in both performances. That Strauss’ Salome tells a compelling story and the nude dancing at the Kitty Kat Lounge may not is not determinative; expression does not lose its protection for lack of a scripted plot. And it is apparent that those who view the respective dances readily comprehend the intended messages, for they advance currency to view them. The success of both the ballerina in an erotic production and the nude dancer in a barroom setting depend on the communication of their sensual message.
As stated above, dance as entertainment inherently embodies the expression and communication of ideas and emotions. The State’s reliance on the nudity and the unappealing nature of the dance involved here do not serve to remove the partial cloak of protection afforded by the first amendment. Nude barroom dancing, though lacking in artistic value, and expressing ideas and emotions different from those of more mainstream dances, communicates them, to some degree, nonetheless.
Not only does our holding today comport with Supreme Court precedent, it also is in consonance with the holdings of the numerous federal courts that have addressed the issue. The two Circuit Courts of Appeal that have confronted the protections afforded nude dancing, the Ninth and the Eleventh, have held that it is protected activity under the first amendment. See International Food & Beverage System v. Fort Lauderdale, 794 F.2d 1520, 1525 (11th Cir.1986) (citing Schad to support the proposition that “we may take it for granted that nude dancing is constitutionally protected expression, at least if performed indoors before paying customers and not in a street or park before casual viewers”); Krueger v. City of Pensacola, 759 F.2d 851, 854 (11th Cir.1985) (in addressing ordinance barring topless dancing, the court noted that “we are bound to treat topless dancing as a form of expression which is protected at least to some extent by the First Amendment”); Kev, Inc. v. Kitsap County, 793 F.2d 1053, 1058 (9th Cir.1986) (relying on Schad and Doran for its determination that “topless dancing [is] expression, subject to constitutional protection within the free speech and press guarantees of the first and fourteenth amendments”); BSA, Inc. v. King County, 804 F.2d 1104, 1107 (9th Cir.1986) (in holding that nude dancing is protected activity, the court found that the assertion that “barroom nude dancing is not First Amendment activity because it is non-expressive and lacks any communicative content” is “controverted by Schad ”); Kuzinich v. County of Santa Clara, 689 F.2d 1345 (9th Cir.1982). The district courts are in general agreement as well. See, e.g., Walker v. City of Kansas City, Mo., 691 F.Supp. 1243, 1249 (W.D.Mo.1988) (citing Schad for proposition that “since an entertainment program may not ‘be prohibited solely because it displays the human nude figure,’ nude dancing is protected expression under the First Amendment”); Doe v. City of Minneapolis, 693 F.Supp. 774, 779 n. 12 (D.Minn.1988) (“live nude dancing is also protected expression under the First Amendment”).6
*1088Our inquiry cannot end here. Having concluded that the activity involved is within the ambit of the first amendment, we must next examine whether the Indiana statute is a valid restriction on that protected expression. Regrettably, Indiana does not record the legislative history of its statutes. At oral argument the State asserted that the purpose of the public indecency statute was the protection of public morality generally, and the family structure in particular. The State possesses the broad powers to effectuate this legitimate and significant interest through public education and the appropriate exercise of its police powers. However, in advancing this interest it must operate within the prescriptions of the first amendment.
It is a fundamental precept of the first amendment that all expression, whether it is written, pictorial or by way of performance, is presumptively protected against government interference and restraint. Doran v. Salem Inn, Inc., 422 U.S. 922, 95 S.Ct. 2561, 45 L.Ed.2d 648 (1975). The first amendment does not discriminate among ideas. The messages conveyed by the performances in question, no matter how unappealing to one's personal value system, are protected nonetheless. Indiana’s attempt to ban nude dancing in pursuit of its aforementioned interest is a forbidden interference and restraint because it seeks to withdraw this non-obscene and protected communication from the realm of public discourse.7 “When the government, acting as censor, undertakes selectively to shield the public from some kinds of [expression] on the grounds that they are more offensive than others, the First Amendment strictly limits its power.” Erznoznik v. City of Jacksonville, 422 U.S. 205, 211, 95 S.Ct. 2268, 2273, 45 L.Ed.2d 125 (1975). As we have recognized, “above all else, the First Amendment means that government has no power to restrict expression because of its message or ideas ...” American Booksellers Ass’n v. Hudnut, 771 F.2d 323, 328 (7th Cir.1985), aff'd without opinion, 475 U.S. 1001, 106 S.Ct. 1172, 89 L.Ed.2d 291 (1986) (Easterbrook, J.) (quoting Police Department v. Mosley, 408 U.S. 92, 95, 92 S.Ct. 2286, 2289, 33 L.Ed.2d 212 (1972)). To those who understandably find objectionable the type of conduct sought to be condemned by the State, we offer the prescription of Justice Brandéis in Whitney v. California, to wit: “the remedy to be applied is more speech, not enforced silence.” 274 U.S. 357, 377, 47 S.Ct. 641, 649, 71 L.Ed. 1095 (1927) (Brandéis, J., concurring).
This is not to suggest that the State is powerless to regulate the presentation of nude dancing. On the contrary, the State retains a great deal of control. A sovereign may establish reasonable time, place and manner restrictions on protected expression. Renton v. Playtime Theatres, Inc., 475 U.S. 41, 46-47, 106 S.Ct. 925, 928-29, 89 L.Ed.2d 29 (1986). Such legislative power unquestionably permits the state to bar the imposition of nude dancing upon the public in settings such as streets, parks and beaches. Similarly, it may regulate expressive conduct for reasons unrelated to the suppresion of speech. United States v. O’Brien, 391 U.S. 367, 88 S.Ct. 1673, 20 L.Ed.2d 672 (1968). It may also *1089regulate nude dancing under the power granted it by the twenty-first amendment. California v. LaRue, 409 U.S. 109, 93 S.Ct. 390, 34 L.Ed.2d 342 (1972); City of Newport v. Iacobucci, 479 U.S. 92, 107 S.Ct. 383, 93 L.Ed.2d 334 (1986). And it most certainly may ban obscene nude dancing. Sable Communications, 109 S.Ct. at 2835. Despite the State’s laudable concerns which apparently are the bases of the Indiana statute, the total ban at issue here does not fall within any of these constitutionally permissible areas of legislation. If the State wishes to regulate non-obscene expressive activity or public nudity, it may do so, but only in consonance with the first amendment.
III.
The statute is unconstitutional as applied. Accordingly, the judgment of the district court is REVERSED and the State is enjoined from enforcing its public indecency statute, Ind.Code 35-45-4-1, against these plaintiffs to prohibit non-obscene nude dancing as entertainment.

. Ind.Code 35-45-4-1 provides in full:
Public Indecency
Section 1. (a) A person who knowingly or intentionally, in a public place:
(1) engages in sexual intercourse;
(2) engages in deviate sexual conduct;
(3) appears in a state of nudity; or
(4) fondles the genitals of himself or another person;
commits public indecency, a Class A misdemeanor.
(b) "Nudity” means the showing of the human male or female genitals, pubic area, or buttocks with less than opaque covering, the showing of the female breast with less than a fully opaque covering of any part of the nipple, or the showing of the covered male genitals in a discernibly turgid state.


. Throughout this opinion, we use the general term "nude dancing" to refer specifically to non-obscene nude dancing of the bar-room variety performed as entertainment.


. In dissent, Judge Easterbrook charges us with taking the position that the Supreme Court has already affirmatively decided the issue presented today. We take no such position. To the contrary, we have simply analyzed the relevant Supreme Court and lower court pronouncements in this difficult and sensitive area of the law. As an intermediate federal court, we are obligated to interpret the present state of the law as well as envision what the Supreme Court would hold if directly presented with the issue.


. Judge Easterbrook’s dissent argues that we should not attempt to discern the line between conduct and speech because doing so draws us into the province of the legislature. Dissent at 1129-30. It argues that by adhering to the broad categories of "speech” and “conduct” we can avoid this infringement. We respectfully suggest that doing so begs the question as to what is protected and what is not. We therefore decline the invitation to abdicate or avoid our responsibility to interpret the Constitution consonant with Supreme Court direction.


. To the extent that the district court found otherwise, we find that it was clearly erroneous. Contrary to the positions taken by Judges Coffey (dissent at 1116-17) and Easterbrook (dissent at 1123-24) in dissent, the parties' characterizations (or the lack thereof) of their artistic endeavours as expressive or nonexpressive, while possibly relevant, cannot be determinative nor binding upon this Court for first amendment purposes.


. The commentators have agreed with this interpretation of Schad. For a representative sampling, see: Stone et al., Constitutional Law 1167 (1986); Day, The Incidental Regulation Of Free Speech, 42 U. Miami L.Rev. 491 (1988); Rice, The Search For Valid Governmental Regulations: A Review Of The Judicial Response To Municipal Policies Regarding First Amendment Activities, 63 Notre Dame L.Rev. 561 (1988); Giokaris, Zoning And The First Amendment: A Municipality’s Power To Control Adult Use Establishments, 55 UMKC L.Rev. 263 (1987); Note, The Role Of "Secondary Effects" In First Amendment Analysis: Renton v. Playtime Theatres, Inc., 22 U.S.F. L.Rev. 161 (1987); Poole, Architectural Appear-*1088anee Review Regulations And The First Amendment: The Good, The Bad, And The Consensus Ugly, 19 Urb.Law. 287 (1987); Note, Trademark Parody: A Fair Use And First Amendment Analysis, 72 Va.L.Rev. 1079 (1986); Kellam & Lovelace, To Bare Or Not To Bare: The Constitutionality Of Local Ordinances Banning Nude Sunbathing, 20 U.Rich.L.Rev. 589 (1986); Rich & Brilliant, Defamation-In-Fiction: The Limited Viability of Alternative Causes of Action, 52 Brooklyn L.Rev. 1 (1986); Simon, The Authority Of The Framers Of The Constitution: Can Origi-nalist Interpretation Be Justified?, 73 Calif.L.Rev. 1482 (1985); Yen, Judicial Review Of The Zoning Of Adult Entertainment: A Search For The Purposeful Suppression Of Protected Speech, 12 Pepperdine L.Rev. 651 (1985); Note, Freedom of Speech — Regulation Of Live Entertainment, 96 Harv.L.Rev. 231 (1981).


. In his dissent, Judge Easterbrook contends that the statute is "unrelated to the suppression of free expression.” Dissent at 1120. The stated purpose of the statute is the preservation of a particular set of views; those reflecting the Indiana legislature’s view of “public morality." In meeting this intended goal, the statute directly restricts activity in the context of this case precisely because it expresses a particular message contrary to the legislature's prescribed vision. As such, it is directly related to the suppression of free expression.